Name: Council Regulation (EEC) No 2808/84 of 3 October 1984 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community, on the one hand, and the Government of Denmark and the Home Government of the Faroe Islands on the other hand, establishing measures for salmon fishing in North Atlantic waters
 Type: Regulation
 Subject Matter: Europe;  fisheries;  European construction
 Date Published: nan

 5 . 10 . 84 Official Journal of the European Communities No L 264/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2808/84 of 3 October 1984 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community, on the one. hand, and the Govern ­ ment of Denmark and the Home Government of the Faroe Islands on the other hand, establishing measures for salmon fishing in North Atlantic waters Whereas it is in the Community s interest to approve this Agreement, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters between the European Economic Community on the one hand , and the Government of Denmark and the Home Government of the Faroe Islands , on the other hand, establishing measures for salmon fishing in North Atlantic waters is hereby approved on behalf of the Community . The text of the Agreement is attached to this Regula ­ tion . Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agree ­ ment binding the Community. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas the Community, on the one hand, and the Government of Denmark and the Home Government of the Faroe Islands, on the other hand have held consultations concerning salmon fishing in North Atlantic waters ; Whereas, pending the adoption of regulatory measures within the framework of the North Atlantic Salmon Convention , catch levels should be limited for the 1984/85 season ; Whereas at the conclusion of these consultations the two delegations initialled an Agreement in the form of an exchange of letters ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 3 October 1984. For the Council The President P. BARRY (') Opinion delivered on 13 September 1984 (not yet published in the Official Journal).